Citation Nr: 0932572	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-12 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $27,614.00, to 
include the issue of whether the overpayment was properly 
created.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
November 1942 to September 1945.  He died in February 1999.  
The appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 determination by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  This determination denied the appellant 
entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $27,614.00.

After the appellant perfected her appeal, she requested a 
local personal hearing.  This hearing was scheduled at the RO 
in Cleveland, Ohio, and the claims file was transferred to RO 
Cleveland.  The appellant failed, without apparent cause, to 
appear for her scheduled hearing in September 2007.  
Therefore, her request for a Board hearing is considered as 
having been withdrawn.  38 C.F.R. § 20.704 (2008).  
Consequently, RO Cleveland certified the appellant's appeal 
to the Board in September 2007.  In March 2009, the Board 
remanded the claim to RO Cleveland for additional 
development.  RO Cleveland responded that they did not have 
the information necessary to perform the requested 
development and indicated that the development should be 
performed by RO Milwaukee.  Consequently, the Board now 
remands this claim to RO Milwaukee for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has been in receipt of VA pension benefits due 
to the death of her husband since March 1999.  She has been 
assessed with an overpayment of compensation benefits because 
the Income Verification Match (IVM) process revealed that the 
appellant had received additional income that she did not 
report to VA.  The appellant has asserted that she is 
entitled to pension benefits, therefore disputing the 
creation of the debt.

The Board notes that it is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted.  Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  If the debtor in any way disputes the 
existence of the debt, the RO must review the accuracy of the 
debt determination and if the debtor is unsatisfied, she may 
appeal.  See also 38 C.F.R. § 1.911 (2008); VAOPGCPREC 6-98 
(April 24, 1998).  The RO has not developed or adjudicated 
the question of whether the overpayment at issue in this 
appeal has been properly created and assessed against the 
appellant.  Therefore, the case must be remanded for 
adjudication of the issue of the validity of the debt.

Additionally, the Board notes that the Committee used IVM 
information to determine that an overpayment to the appellant 
had been made.  However, the IVM information used to make the 
determination was not forwarded to the Board along with the 
claims folder.  Consequently, the case must be remanded so 
that the IVM folder can be obtained and associated with the 
claims file for Board review, if appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided an 
audit of her account in writing, which 
clearly shows the calculation of the 
overpayment.  The audit and accompanying 
letter should clearly explain to the 
appellant the creation of the entire 
amount of the overpayment assessed 
against her.  A copy of the audit should 
be placed in the claims folder.  She 
should be provided an appropriate 
opportunity to respond.

2.  The RO should thereafter undertake 
any development it determines to be 
warranted and then adjudicate whether 
the overpayment at issue in this appeal 
was properly created and assessed 
against the appellant.

3.  If an overpayment is found to have 
been properly created, the appellant 
should be allowed an opportunity to 
submit additional evidence pertinent to 
her request for waiver of recovery of 
the assessed overpayment, including a 
complete current financial status 
report, citing all current income, 
expenses, and assets.  The RO should 
attempt to independently verify all 
income received by the appellant from 
1999 through the present in accordance 
with the procedures set forth in 
Veterans Benefits Administration Manual, 
M21-1MR, Part X, Chapters 9-10.

4.  After the actions requested above 
have been completed, the case should be 
referred to the Committee to review the 
record and reconsider the appellant's 
request for waiver pursuant to the 
principles of equity and good 
conscience.  A formal, written record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and 
placed in the claims folder.

5.  If the Committee's determination 
remains unfavorable to the appellant, 
she should be furnished a supplemental 
statement of the case which specifically 
addresses the issue of creation of the 
overpayment and which contains a 
recitation of the pertinent law and 
regulations governing the issue of 
proper creation, including 38 U.S.C.A. § 
5112 (West 2002); 38 C.F.R. § 1.965(a) 
(2008).  This document should further 
reflect detailed reasons and bases for 
the decision reached.

6.  When the above development has been 
completed, the appellant should be 
afforded the opportunity to respond 
thereto.  Thereafter, the case and the 
IVM folder should be returned to the 
Board for further appellate 
consideration, if otherwise in order.  
By this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
appellant until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




